EXHIBIT 10.2
FIRST PACTRUST BANCORP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT-FOUNDER’S GRANT


NQSO NO.  ______


This Option is granted on November 1, 2010 (the "Grant Date"), by First PacTrust
Bancorp, Inc., a Maryland corporation (the "Corporation"), to Gregory A.
Mitchell (the "Optionee"), in accordance with the following terms and
conditions:


1.  Option Grant and Exercise Period.  In recognition of the substantial
assistance provided by the Optionee to the Corporation in connection with the
Corporation’s raising of additional capital through the private placement of the
Corporation’s securities completed on the date hereof, the Corporation hereby
grants to the Optionee a Non-Qualified Stock Option ("Option") to purchase an
aggregate of  165,000 shares (the "Option Shares") of the common stock of the
Corporation ("Common Stock") at the price of  $11.35  per share (the "Exercise
Price").


This Option shall be exercisable only during the period (the "Exercise Period")
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Chula Vista, California time, on the date 10 years after the Grant Date, such
later time and date being hereinafter referred to as the "Expiration Date,"
subject to earlier vesting and earlier expiration in the event of a Termination
of Service, as and to the extent provided in Section 5.


2.  Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of Option
Shares set forth below on or after the dates indicated, by giving written notice
to the Corporation as hereinafter provided specifying the number of Option
Shares to be purchased.


Cumulative Number  of Option Shares Exercisable
Date
55,000
November 1, 2011
110,000
November 1, 2012
165,000
November 1, 2013
   

The notice of exercise of this Option shall be in the form prescribed by the
Compensation Committee of the Board of Directors of the Corporation (or such
other committee as may be designated by the Board of Directors of the
Corporation)(the “Committee”) and directed to the address set forth in Section
10 below.  The date of exercise is the date on which such notice is received by
the Corporation.  Such notice shall be accompanied by payment in full of the
Exercise Price for the Option Shares to be purchased upon such
exercise.  Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having a market value equal to the Exercise Price, or (iii) a
combination of cash and such shares.  Promptly after such payment, subject to
Section 3 below, the Corporation shall issue and deliver to the Optionee or
other person exercising this Option a certificate or certificates representing
the shares of Common Stock so
 
 
 
NQSO-1
 
 

 
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or such other person) and in the name
of another in such form of joint ownership as requested by the Optionee (or such
other person) pursuant to applicable state law.


3.  Delivery and Registration of Shares of Common Stock.  The Corporation's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) or any other federal,
state or local securities legislation. It may be provided that any
representation requirement shall become inoperative upon a registration of the
Option Shares or other action eliminating the necessity of such representation
under such Securities Act or other securities legislation. The Corporation shall
not be required to deliver any shares hereunder prior to (i) the admission of
such shares to listing on any stock exchange on which shares may then be listed
and (ii) the completion of such registration or other qualification of such
shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.


4.  Nontransferability of This Option.  This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, (i) in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution or pursuant to a beneficiary designation as described below, or
(ii) pursuant to a "domestic relations order," as defined in Section
414(p)(1)(B) of the Internal Revenue Code of 1986, as amended, or (iii) in a
gift to any member of the Optionee's immediate family or to a trust for the
benefit of one or more of such immediate family members.  During the lifetime of
the Optionee, this Option shall be exercisable only by the Optionee or a person
acting with the legal authority of the Optionee unless it has been transferred
as permitted hereby, in which case it shall be exercisable only by such
transferee.  For the purpose of this Section 4, the Optionee's “immediate
family” shall mean the Optionee's spouse, children and grandchildren.


From time to time, by signing a form furnished to the Corporation, the Optionee
may designate any legal or natural person or persons (who may be designated
contingently or successively) to whom to transfer the unexercised portion this
Option if the Optionee were to die prior to the Expiration Date without having
exercised such unexercised portion. If the Optionee fails to designate a
beneficiary as provided above, or if the designated beneficiary dies before the
Optionee or before such unexercised portion is so transferred, such unexercised
portion shall be transferred to the Optionee’s estate.  For purposes of this
Option, the term “designated beneficiary” means the person or persons designated
by Optionee as Optionee’s beneficiary in the last effective beneficiary
designation form filed with the Corporation.


The provisions of this Option shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto, the successors and assigns of the
Corporation and any person acting with the legal authority of the Optionee or to
whom this Option is transferred in accordance with this Section 4.


5.  Termination of Service or Death of the Optionee.  Except as provided in this
Section 5, and notwithstanding any other provision of this Option to the
contrary, this Option shall be exercisable only if the Optionee has not incurred
a Termination of Service at the time of such
 
 
 
NQSO-2
 
 

 
exercise.  As used herein, the term “Termination of Service” means cessation of
service at any time on or after the date hereof, for any reason, whether
voluntary or involuntary, so that the Optionee is not an employee, a director or
an advisory director of the Corporation or any affiliate of the Corporation.


If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause (as defined in the Employment Agreement
between the Corporation and the Employee dated as of the date hereof (the
“Employment Agreement”)), the Optionee may, but only within the period of one
year immediately succeeding such Termination of Service and in no event after
the Expiration Date, exercise this Option to the extent the Optionee was
entitled to exercise this Option on the date of Termination of Service (after
giving effect to any acceleration of vesting as provided in the last paragraph
of this Section 5).  If the Optionee incurs a Termination of Service for Cause,
all rights under this Option shall expire immediately.


In the event of the death of the Optionee prior to the Optionee's Termination of
Service or during the one year period referred to in the immediately preceding
paragraph, the person or persons to whom the Option has been transferred
pursuant to Section 4 may, but only to the extent the Optionee was entitled to
exercise this Option on the date of the Optionee's death (after giving effect to
any acceleration of vesting as provided in the last paragraph of this Section
5), exercise this Option at any time within the one year period following the
death of the Optionee, but in no event after the Expiration Date.  Following the
death of the Optionee, the Committee may, in its sole discretion, as an
alternative means of settlement of this Option, elect to pay to the person to
whom this Option is transferred pursuant to Section 4 the amount by which the
market value per share of Common Stock on the date of exercise of this Option
shall exceed the Exercise Price per Option Share, multiplied by the number of
Option Shares with respect to which this Option is properly exercised.  Any such
settlement of this Option shall be considered an exercise of this Option for all
purposes of this Option.


In the event that Optionee’s employment is terminated by the Corporation without
Cause (as defined in the Employment Agreement) or is terminated as a result of
the Optionee resigning for Good Reason (as defined in the Employment Agreement),
this Option, to the extent not theretofore vested and exercisable, shall become
fully vested and exercisable and shall remain exercisable for the period
specified above in this Section 5.


6.  Adjustments for Changes in Capitalization of the Corporation.  In the event
of any change in the outstanding shares of Common Stock after the Grant Date by
reason of any recapitalization, stock split, reverse stock split, stock
dividend, reorganization, consolidation, combination or exchange of shares,
merger, or any other change in the corporate structure of the Corporation or in
the shares of Common Stock, the number and class of shares covered by this
Option and the Exercise Price shall be appropriately adjusted by the Committee,
whose determination shall be conclusive.


7.  Effect of Merger or Other Reorganization.  In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding shares
of Common Stock being converted into or exchanged for different securities, cash
or other property, or any combination thereof), the Optionee shall have the
right (subject to the
 
 
 
NQSO-3
 
 
 
 
limitations contained herein), thereafter and during the Exercise Period, to
receive upon exercise of this Option an amount equal to the excess of the market
value on the date of such exercise of the securities, cash or other property, or
combination thereof, receivable upon such merger, consolidation or combination
in respect of a share of Common Stock over the Exercise Price, multiplied by the
number of Option Shares with respect to which this Option shall have been
exercised.  Such amount may be payable fully in cash, fully in one or more of
the kind or kinds of property payable in such merger, consolidation or
combination, or partly in cash and partly in one or more of such kind or kinds
of property, all in the discretion of the Committee.


8.  Stockholder Rights Not Granted by This Option.  The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.


9.  Withholding Tax.  Where the Optionee or another person is entitled to
receive Option Shares pursuant to the exercise of this Option, the Corporation
shall have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
affiliates is required to withhold with respect to such Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.


10.  Notices.  All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of First PacTrust Bancorp, Inc., 610 Bay
Boulevard, Chula Vista, California  91910.  Any notices hereunder to the
Optionee shall be delivered personally or mailed to the Optionee's address noted
below.  Such addresses for the service of notices may be changed at any time
provided written notice of the change is furnished in advance to the Corporation
or to the Optionee, as the case may be.


11.  Optionee Service.  Nothing in this Option shall limit the right of the
Corporation or any of its affiliates to terminate the Optionee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its affiliates any obligation to employ or accept the
services of the Optionee.


12.  Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee's (or his legal representative's) written consent.


13.  Optionee Acceptance.  The Optionee shall signify his acceptance of the
terms and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 11 above.


 
 
NQSO-4
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.







   
FIRST PACTRUST BANCORP, INC.
                           
By:
                                       
ACCEPTED:
                             
Gregory A. Mitchell
     
6 Camino Monte Sol
     
Alamo, CA 94507



 

 
 
NQSO-5
 
 